DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorrentino; Stefano et al. US PGPUB 20190045507 A1

Regarding claim 6. Sorrentino eaches A method for a base station in a wireless communication network, the method comprising: 
generating configuration information on two or more semi-persistent scheduling (SPS) configurations ([0095] the processing circuit 510 is configured to receive, from a wireless network node, two or more SPS configurations) for a sidelink transmission, ([0100] In some embodiments, the transmitting of data according to the first and second SPS configurations is performed as uplink transmissions to the wireless network node. In other embodiments, they are performed as sidelink transmissions to a second wireless network node.)  
 wherein each of the  two or more SPS configurations includes an SPS configuration index for the respective one of the SPS configurations ([0054] In the LTE context, each SPS configuration is activated/released by the eNB via the Physical Downlink Control Channel (PDCCH). In particular, each SPS configuration is associated by the eNB with an index. Such index is addressed by an “SPS indicator field”) and an SPS interval ([0095] at least two of the two or more SPS configurations having different periods for the periodic transmission opportunities.) ; 
transmitting, to a user equipment (UE), the configuration information on the two or more SPS configurations (([0095] the processing circuit 510 is configured to receive, from a wireless network node, two or more SPS configurations) for the sidelink transmission; ([0100]see above) 
 generating first control information indicating an activation or a release of  one of the one or more SPS configurations ([0089] As shown at block 410, the illustrated process begins with an eNB (or other control node) configuring multiple SPS configurations for a UE. As shown at block 420, the eNB also configures corresponding periodic control and data resources for UE transmission. ) and including an SPS configuration index for the one of the one or more SPS configurations; ([0054] Such index is addressed by an “SPS indicator field” contained in a certain PDCCH format, whenever the corresponding SPS configuration needs to be activated/released or reactivated); 
and transmitting, to the UE, the first control information indicating the activation or the release of at least one of the two or more SPS configurations.  (Fig. 3, 310, SPS configuration activation)

Regarding claim 8. Sorrentino teaches The method of claim 6, and wherein the configuration information is transmitted via RRC signaling. (([0052] According to this technique, multiple SPS configurations may be configured for the UE by the eNB via, for example, RRC signaling to the UE.)

Regarding claim 14 and 16, Sorrentino teaches A base station in a wireless communication network, the base station comprising: a transceiver (Fig. 8, Radio circuitry 810) ; and a controller (Fig. 8 820) configured to perform the method in claims 6 and 8.  They are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino and Lee, further in view of LEE; Youngdae et al. US PGPUB 20180359735 A1.

Regarding claim 1. Sorrentino teaches A method for a user equipment (UE) in a wireless communication network, the method comprising: 
receiving, from a base station, configuration information on two or more semi- persistent scheduling (SPS) configurations ([0095] the processing circuit 510 is configured to receive, from a wireless network node, two or more SPS configurations) for a sidelink transmission, ([0100] In some embodiments, the transmitting of data according to the first and second SPS configurations is performed as uplink transmissions to the wireless network node. In other embodiments, they are performed as sidelink transmissions to a second wireless network node.)  
wherein each of the  two or more SPS configurations includes an SPS configuration index for the respective one of the SPS configurations ([0054] In the LTE context, each SPS configuration is activated/released by the eNB via the Physical Downlink Control Channel (PDCCH). In particular, each SPS configuration is associated by the eNB with an index. Such index is addressed by an “SPS indicator field”) and an SPS interval ([0095] at least two of the two or more SPS configurations having different periods for the periodic transmission opportunities.) ; 
receiving, from the base station, first control information indicating an activation or a release of one of the  two or more SPS configurations (Fig. 3, 310, SPS configuration activation)  and including an SPS configuration index for the one of the  two or more SPS configurations ([0054] Such index is addressed by an “SPS indicator field” contained in a certain PDCCH format, whenever the corresponding SPS configuration needs to be activated/released or reactivated); 
Sorrentino does not teach transmitting, on a physical sidelink control channel (PSCCH), second control information including a scheduling assignment for the sidelink transmission based on the configuration information and the first control information; and transmitting, on physical sidelink shared channel (PSSCH), sidelink data for the sidelink transmission based on the second control information.
However, Lee teaches 
transmitting, on a physical sidelink control channel (PSCCH), ([0059]) second control information including a scheduling assignment for the sidelink transmission ([0144] ” the UE may transmit a whole or part of the SPS-Config to one or more receiving UE(s).”)  based on the configuration information and the first control information; (Fig. 6, SL SPS configuration under SPS time offset) and 
transmitting, on physical sidelink shared channel (PSSCH), ([0052] Further, a sidelink shared channel (SL-SCH) may be mapped to a physical sidelink shared channel (PSSCH), ) sidelink data for the sidelink transmission based on the second control information. ([0142] “If the eNB activates SL SPS, the UE may transmit sidelink control information (SCI) and SL transmission according to the SL SPS resource.”) 
in order to improve network coverage by activating/reactivating SL SPS efficiently ([0010])
Sorrentino and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Sorrentino with the technique of SL SPS activation in Lee in order to improve network coverage by activating/reactivating SL SPS efficiently.

Regarding claim 5. Sorrentino and Lee teaches The method of claim 1, and Sorrentino teaches wherein the configuration information is received via RRC signaling. ([0052] According to this technique, multiple SPS configurations may be configured for the UE by the eNB via, for example, RRC signaling to the UE.)

Regarding claim 9 and 13, Sorrentino and Lee teaches A user equipment (UE) in a wireless communication network, the UE comprising: a transceiver; (Sorrentino Fig. 5, TX/RX 520) and a controller  (Ibid. 540 CPU) configured to perform the method in claims 1 and 5.  They are rejected for the same reasons. 

Claim 2  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino and Lee as applied to claim 1, further in view of MOON; Sung-Hyun et al. US PGPUB 20150223213 A1.
Regarding claim 2. Sorrentino and Lee teaches The method of claim 1, but it does not teach wherein the first control information comprises downlink control information (DCI) in DCI format 5A transmitted on a physical downlink control channel (PDCCH).  
However, Moon teaches wherein the first control information comprises downlink control information (DCI) in DCI format 5A ([0125] The DCI format 5/5A may be configured in the same manner as in the DCI format 3B/3C, see [0070] the DCI format 3/3A may be used for uplink PUSCH power control according to Semi-Persistent Scheduling ( SPS),  ) transmitted on a physical downlink control channel (PDCCH).  ([0056] “downlink control information (DCI) transmitted through a PDCCH of a corresponding cell”)
In order to ensure a higher reception performance of PDCCH because the size of the DCI format 5/5A is smaller than the size of the DCI format 3/3A ([0128])
Sorrentino and Moon are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Sorrentino with the technique of DCI format 5/5A in order to ensure a higher reception performance of PDCCH. 

Regarding claim 10, Sorrentino and Lee teaches A user equipment (UE) in a wireless communication network configured to perform the method in claims 2.  They are rejected for the same reasons. 

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorentino and Lee as applied to claim 1, further in view of KIM; Hakseong et al. US PGPUB 20180338319 A1
Regarding claim 3. Sorentino and Lee teaches the method of claim 1, but it does not teach wherein a resource for the scheduling assignment and a resource for the sidelink data are separated from each other in a frequency domain or a time domain.
However,  Kim teaches 
wherein a resource for the scheduling assignment and a resource for the sidelink data are separated from each other in a frequency domain or a time domain.  (Fig. 26, SA transmission on subframe #n, and D2D data transmission on subframe n+k) in order to more efficiently utilize wireless resources ([0509].
	Sorrentino and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Sorentino with the technique of resource assignment in Kim in order to more efficiently utilize wireless resources. 
	
Regarding claim 11, Sorentino, Lee and Kim teaches A user equipment (UE) in a wireless communication network configured to perform the method in claims 3.  They are rejected for the same reasons. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorentino and Lee as applied to claims 1 and 9 above, and further in view of CHAE; Hyukjin et al. US PGPUB 20200337067 A1.
Regarding claim 4. Sorentino and Lee teaches The method of claim 1, but they do not teach 
the second control information includes a time gap between initial transmission and retransmission of the second control information and the sidelink data. 
	However, Chae teaches
the second control information includes a time gap (¶0108, “When a UE indicates a size of a gap via SA”, it further teaches how bits in SA could indicate the size of the gap) between initial transmission and retransmission of the second control information and the sidelink data (¶0101 “a size of a transmission gap (i.e., a difference between a time resource in which a control signal is transmitted and a time resource in which a data signal is transmitted”) in order to avoid interference among UEs by protecting the messages with high priority.  (¶0005).  
Sorentino and Chae are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Sorentino with the technique of transmission gap between control information and data in order to avoid interference among UEs by protecting the messages with high priority.

Regarding claim 12. Sorentino and Lee and Chae teaches A user equipment (UE) in a wireless communication network configured to perform the method in claims 4.  They are rejected for the same reasons. 

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino as applied to claim 1, further in view of MOON
Regarding claim 7.  Sorrentino teaches The method of claim 6, and but it does not teach wherein the first control information comprises downlink control information (DCI) in DCI format 5A transmitted on a physical downlink control channel (PDCCH). 
However, Moon teaches wherein the first control information comprises downlink control information (DCI) in DCI format 5A ([0125] The DCI format 5/5A may be configured in the same manner as in the DCI format 3B/3C, see [0070] the DCI format 3/3A may be used for uplink PUSCH power control according to Semi-Persistent Scheduling ( SPS),  ) transmitted on a physical downlink control channel (PDCCH).  ([0056] “downlink control information (DCI) transmitted through a PDCCH of a corresponding cell”)
In order to ensure a higher reception performance of PDCCH because the size of the DCI format 5/5A is smaller than the size of the DCI format 3/3A ([0128])
Sorrentino and Moon are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Sorrentino with the technique of DCI format 5/5A in order to ensure a higher reception performance of PDCCH. 

Regarding claim 15, Lee teaches A base station in a wireless communication network, configured to perform the method in claims 7.  They are rejected for the same reasons.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468